By the Court.
Lumpkin, J.,
delivering the opinion.
Had the Court concluded -to retain the injunction in this case, we would not have felt constrained to control the discretion of the Circuit Judge; deciding, however, to dissolve it, it is not, in our judgment, such a flagrant abuse of discretion as demands the interference of this Court.
It is not pretended but that Jones is solvent and able to respond to any duty or damages, which may be imposed upon him; and having confessedly denied all the equity in the bill, we see no sufficient reason for restraining him from prosecucuting his legal rights in the appropriate forum.
JUDGMENT.
Whereupon, it is considered and adjudged by the Court, that the judgment of the Court below be affirmed.